Exhibit 15.1 May 17, 2011 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 RE: FILING ON THE MARCH 31, 2 Commissioners: We are aware that our report dated May 6, 2011, on our reviews of the interim financial information of TrustCo Bank Corp NY for the three-month periods ended March 31, 2011 and 2010, included in the Company's quarterly report on Form 10-Q for the quarter ended March 31, 2011 is incorporated by reference in this Registration Statement on form S-3. Yours very truly, /s/ Crowe Horwath LLP
